        Case 6:20-cv-00608-MK     Document 20    Filed 02/11/21   Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION



FALLON TRADING CO., INC.,                                 Case No. 6:20 cv 00608-MK
AMANDA FALLON,                                                                ORDER



             Plaintiffs,

      v.

MICHAEL ROTH,

             Defendant.




      Magistrate Judge Mustafa Kasubhai filed Findings and Recommendation

(“F&R”) (doc. 18) on January 27, 2021. The matter is now before me. See 28 U.S.C.

§ 636(b); Fed. R. Civ. P. 72. No objections have been timely filed. Although this

relieves me of my obligation to perform a de novo review, I retain the obligation to

“make an informed, final determination.” Britt v. Simi Valley Unified Sch. Dist.,

708 F.2d 452, 454 (9th Cir. 1983), overruled on other grounds, United States v.

Reyna-Tapia, 328 F.3d 1114, 1121–22 (9th Cir. 2003) (en banc). The Magistrates

Act does not specify a standard of review in cases where no objections are filed. Ray
         Case 6:20-cv-00608-MK        Document 20   Filed 02/11/21   Page 2 of 2




v. Astrue, 2012 WL 1598239, *1 (D. Or. May 7, 2012).                     Following the

recommendation of the Rules Advisory Committee, I review the F&R for “clear error

on the face of the record[.]” Fed. R. Civ. P. 72 advisory committee’s note (1983)

(citing Campbell v. United States District Court, 501 F.2d 196, 206 (9th Cir. 1974));

see also United States v. Vonn, 535 U.S. 55, 64 n.6 (2002) (stating that, “[i]n the

absence of a clear legislative mandate, the Advisory Committee Notes provide a

reliable source of insight into the meaning of” a federal rule). Having reviewed the

file of this case, I find no clear error.

        THEREFORE, IT IS HEREBY ORDERED that I ADOPT Judge Mustafa

Kasubhai’s F&R (doc. 18).

       Dated this 11th day of February, 2021.



                                                                  /s/Ann Aiken
                                                      ______________________________
                                                                   Ann Aiken
                                                          United States District Judge
